Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-20-00035-CV

Carol OCHSE and William W. Ochse, III, individually and as trustee of the William W. Ochse
                              III Family 2008 Trust,
                                     Appellants

                                              v.

                               Cynthia Cadwallader OCHSE,
                                         Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-00062
                      Honorable Cathleen M. Stryker, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellants.

       SIGNED November 18, 2020.


                                               _____________________________
                                               Rebeca C. Martinez, Justice